DETAILED ACTION

Receipt is acknowledged of applicant’s request for continue examination and argument(s) / remark(s) filed on April 26 and June 2, 2022, claims 6, 8-10, 12-15, 17-19, 21-28 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to the amended claims have been fully considered but are moot in view of a new and same ground(s) of rejection. Applicant had amended claims 6, 14, and 15. 
Previously, claims 1-5, 7, 11, 16 and 20 had been canceled. 

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on August 19, 2015 and September 3, 2005. It is noted, however, that applicant has not filed a certified copy of the PCT/EP2015/069037 and PCT/EP2015/070153 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide the particular algorithm(s)/formula(s) and /or process step(s) for acquiring changed environment data and constraint information data and for calculate the configuration of the medical robotic arm for the workflow step. The specification does not describe the particular of data being utilized and how is being implemented to calculate the configuration of the medical robotic arm for the workflow step. The particular of how the people data describing of positions of persons involved in a treatment, the equipment data describing equipment use and room data describing properties being used to transformed into data representing spatial constraint for the configuration of the medical robotic arm for the work flow has not been described in a clear, concise and exact term within the specification.  Figure 4 and the description within the specification only describes the spatial location of the people and equipment within the operating room and how the detected location is being used to compute the workflow for the robot arm.   The specifics of how the identified data being used to calculate the configuration of the medical robotic arm for the workflow steps are not being described.  In others words, the specification does not provide details of how the people data, the equipment data and the room data are being calculated for the workflow of the robot. It appears that the specification only provides desired end result at a high level of generality.
Applicant had cited par 23, 26, 34-36, 93-94 and 97 of the specification (see Pub. No.: US 2018/0085175) to provide description support for the above rejected subject matter of claim 6; however, the cited paragraphs only provided end result at a high level of generality without providing the particular or specific mechanism / process for acquiring changed environment data and constraint information data and for calculating the configuration of the medical robotic arm for the workflow step as indicated above. The rejection is maintained.
Furthermore, claim 6 is also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The invention fails to disclose “identifying a workflow step of the workflow based at least in part on the changed environment data” (added remarks), and (ii) its critical roles with respect to the scope of the invention – see specification (see Pub. No.: US 2018/0085175): 20, 27, 35, 62, 71, 73, 74, 88, 99.  No specification support had been cited for the above limitation; applicant may consider using language clearly supported by the specification. 
   
Claims 8-10, 12-13, 24, 26 are also rejected based on their dependency of the defected parent claims. 

 
Claim 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide the particular algorithm(s)/formula(s) and /or process step(s) for acquiring changed environment data and constraint information data and for calculate the configuration of the medical robotic arm for the workflow step. The specification does not describe the particular of data being utilized and how is being implemented to calculate the configuration of the medical robotic arm for the workflow step. It appears that the specification only provides an end result at a high level of generality.
Applicant had cited par 23, 26, 34-36, 93-94 and 97 of the specification (see Pub. No.: US 2018/0085175) to provide description support for the above rejected subject matter of claim 14; however, the cited paragraphs only provided end result at a high level of generality without providing the particular or specific mechanism / process for acquiring changed environment data and constraint information data and for calculating the configuration of the medical robotic arm for the workflow step as indicated above. The rejection is maintained.   
Furthermore, claim 14 is also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The invention fails to disclose “identifying a workflow step of the workflow based at least in part on the changed environment data” (added remarks), and (ii) its critical roles with respect to the scope of the invention – see specification (see Pub. No.: US 2018/0085175): 20, 27, 35, 62, 71, 73, 74, 88, 99.  No specification support had been cited for the above limitation; applicant may consider using language clearly supported by the specification. 

Claim 27 is also rejected based on their dependency of the defected parent claims.

Claim 15 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide the particular algorithm(s)/formula(s) and /or process step(s) for acquiring changed environment data and constraint information data and for calculate the configuration of the medical robotic arm for the workflow step. The specification does not describe the particular of data being utilized and how is being implemented to calculate the configuration of the medical robotic arm for the workflow step. It appears that the specification only provides an end result at a high level of generality.
Applicant had cited par 23, 26, 34-36, 93-94 and 97 of the specification (see Pub. No.: US 2018/0085175) to provide description support for the above rejected subject matter of claim 15; however, the cited paragraphs only provided end result at a high level of generality without providing the particular or specific mechanism / process for acquiring changed environment data and constraint information data and for calculating the configuration of the medical robotic arm for the workflow step as indicated above. The rejection is maintained.   
Furthermore, claim 15 is also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The invention fails to disclose “identifying a workflow step of the workflow based at least in part on the changed environment data” (added remarks), and (ii) its critical roles with respect to the scope of the invention – see specification (see Pub. No.: US 2018/0085175): 20, 27, 35, 62, 71, 73, 74, 88, 99.  No specification support had been cited for the above limitation; applicant may consider using language clearly supported by the specification. 

Claims 17-19, 21-23, 25 and 27 are also rejected based on their dependency of the defected parent claims.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “identifying a workflow step of the workflow based at least in part on the changed environment data”  must be shown or the feature(s) canceled from the amended claims 6, 14 and 15.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

For any amendment of the claims and/or responses to the above remarks/rejections to be filed, applicant(s) should provide clear and concise specification support and identify the specification page number and paragraph / lines wherein the examiner can find the specification support. 

  The following prior art rejections are based upon the examiner best understanding of the invention in light of the above issues. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8-10, 12-15, 17-19, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Popovi (Pub. No.: US 2015/0190204 A1) in view of Jacob et al. (Pub No.: US 2011/0184558 A1).

Regarding claims 6, 9-10, 12,14-15, 18-19, and 21, Popovi discloses a system and method for a robot configured to avoid collision with a C-arm when coordinating image collection using different imaging modalities; wherein a computer readable storage media stored a program to control the robot – Figures 5A-5B depict a pose of a robot arm and position of the robot base to operating table 125 (see abstract,  par. 1-4, 25-27, 40, 46; Figures 1-5B), the method comprising:
acquiring changed environment data describing a change in an environment in which the medical robotic arm is used (e.g., Figure 5B depicts a rotation process of the C-arm 506, wherein input parameter describing position/movement of a C-arm via a detector orientation (claims 10 and 19 limitations). For instance, as the C-arm moves in the arrow direction (A), the surgical environment information changes. Figures 5A-5B depict a robotic arm (claims 12 and 21 limitations)) based at least on part on live data captured from the environment (e.g.,(i)  position or movement of the C-arm or orientation from a detector orientation, (ii) angular position of an X-ray source 130, and (iii) position and movement of an endoscope 102, which require to be in real time during a surgical procedure to avoid collision – see par. 36, 38, 40, 18-20, 29, 31-32), the changed environment data being indicative of a workflow step transition for a workflow which used the medical robotic arm (e.g., wherein the position and orientation of the C-arm and the robot / endoscope is combined in an optimization criteria to avoid collision of the X-ray imaging system and the robot without compromising image quality. For instance, when the C-arm moves in the arrow direction (A), the robot system 502 takes a new configuration to move away of C-arm 506 to avoid collision (e.g., limitation: a workflow step transition for a workflow). As different users (e.g., surgeon(s) and / or nurse(s)) prefer different image orientation obtained by the X-ray source, the C-arm requires the change of its position / orientation or trajectory to obtain preferred image triggering other new configuration to move the robot / endoscope away of the C-arm to avoid collision (e.g., limitation: a workflow step transition for a workflow). Figure 5B depicts the robot arm 502 and C-arm 506 changing their position and orientation with respect to Figure 5A (limitation: beginning a workflow step of a workflow which used the medical robotic arm)) (see par. 36-37, 43, 46-47, 49. Other related disclosure: par.  29, 35, 15, 17, 18-19, 29, 38, 40; Figures 5A-5B); and  
First note: the specification describes the terms (i)  “changed environment data” as movement data representing a movement of a device (e.g., imaging device 3) other than the robotic arm, new position of person or equipment in the treatment, and other constraints (US 2018/0085175): par. 36, 88, 99, Figures 1 and 2) and (ii) “workflow step” as retraction / movement of a robot arm to a position during a treatment of a patient (see specification (US 2018/0085175): par. 71, 73, 74, Figures 1 and 2).
Second note: the specification describe the term “live data” as data from sensors, such as torque, force, speed, acceleration, gravity and gyroscopic information and other device (see specification (US 2018/0085175): par. 82 and 26).
 
wherein the workflow including a plurality of workflow steps:
identifying a workflow step of the workflow based at least in part on the changed environment data (e.g., determine acceptable position and movement of the endoscope (limitation: identifying a workflow step of the workflow) based on the position and location of the C-arm as function of time to avoid collision  – see par. 37-38 and 43).

acquiring constraint information data associated with the workflow step identified (e.g., determine acceptable position and movement of the endoscope) wherein the constant information include (ii) equipment data describing equipment used for the treatment other than the medical robotic arm (e.g., type of equipment being employed – for instance, C-arm / X-ray) (see par. 36, 17; Figures 1, 5A-5B), (iii) room data describing a room in which the treatment is performed (e.g., hybrid operating rooms where endoscopes and C-arms are employed, wherein information of the rooms can be available to the robot) (e.g., par. 50, 27; Figures 1 and 5A-5B) and (iv) robot data describing properties of the medical robotic arm (e.g., a robotic guided endoscope holder or robotic system 502) (see par. 15, 17, 18-19, 29-30, 38, 40, 42-43, 46-47, Figures 1 and 5A-5B).
However, Popovi’s invention does not specifically disclose wherein respective constraint information is assigned to each workflow step of the workflow. 
However, Popovi teaches a robotic system 502 configured to implement robotic kinematics for moving the robot out of the away of the C-arm 506 rotation during a surgical procedure to avoid collision. The position and orientation of the C-arm and the robot / endoscope is combined in an optimization criteria to avoid collision of the X-ray imaging system and the robot without compromising image quality of patient’s heart. Figure 5B depicts the robot arm 502 and C-arm 506 changing their position and orientation with respect to Figure 5A – see par. 46-49, 29-30 38, 40, 42-43, 46-47, Figures 1 and 5A-5B). 
Under this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to conclude that the robot and the C-arm would require to perform a plurality of specific steps based on their own characteristic operation(s) / function(s) (e.g., limitation: respective constraint information) to avoid collision between themselves  while controlling an endoscope during a surgical procedure and without compromising image quality of patient’s heart. The modification would enhance a system and method for a robot configured to avoid collision with a C-arm when coordinating image collection is using different imaging modalities.  
 
Furthermore, Popovi discloses a user / operator capable to (i) select area of interest the endoscope images that needs to be visualized by X-ray C-arm acquisition, (ii) plan rotation position of the C-arm, (iii) select different orientation of the C-arm / scan mode and (iv) interact with workstation 112 and its components and functions, or any other element within the system 100. Figures 1, 5A and 5B depict a patient’s position on an operation table (see par. 19, 20, 28, 34; Figures 1, 5A and 5B).

However, Popovi’s invention fail to disclose people data describing position of persons involved in a treatment.
However, Jacob et al. teach a robotic apparatus and method configured to control a robot for preventing collision with a person (P) (e.g., a doctor) by detecting a distance (d) between the person and the robot via a sensor 20.  When the distance (d) falls below a minimum distance, a control computer 17 activates drives 81-87 of the robot on the basis of the detected approach of person P to robot 70, in such a way that on the one hand the location of end effector 19 in space remains unchanged, the relevant lever or the relevant joint 71-77 with which person (P) potentially will collide yields to the approach of person P (see par. 24, 36-37, 43, 44-45, 47 and 50 and Figures 1-3). Under this disclosure, it is understood that the robot can determine a position / location of at least one or more person(s) based on the detected distance (d) and implement this information to adjust the robot’s joints to avoid collision with the person(s).  
Given the teaching of Jacob et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Popovi’s invention to incorporate, within the system and method for a robot, a mechanism / process to control a robot for preventing collision with a person (e.g., a doctor) by detecting a distance (d) between the person and the robot and implement this information to adjust the robot’s joints to avoid collision with the person(s).   
The modification so would enhance a system and method for a robot configured to avoid collision with a C-arm when coordinating image collection using different imaging modalities, prevent collision with a person (e.g., a doctor) by detecting a distance (d) between the person and the robot and allow the person to have access to an operation zone without removing the robot or interrupt an intervention being carried out by the robot. 
acquiring spatial constraint data based on the constraint information data into spatial constraint data representing spatial constraints for the configuration of the medical robotic arm for the workflow step (e.g., the robot 126 can be employed to control the positions and movements of the endoscope 102. A robot controller 178 is configured to control the robot 126 in accordance with the planning module 115, wherein said module implements at least one of patient physiological constraints, type of equipment being employed (C-arm X-ray), and robot / endoscope’s position, location and movement and position / location of at least one or more person(s) with respect to the robot (e.g., Popovi in view of Jacob et al.), wherein the robot / endoscope’s position, location and movement contain at least one coordinate and orientation data (e.g., limitation: acquiring spatial constraint data. For instance, the position and orientation of the C-arm and the robot / endoscope can be combined in an optimization criteria to avoid collision of the X-ray image system and the robot without compromising image quality of patient’s heart) (see par. 40, 42-43, 46-47, 37, 15, 17, 18-19, 29-30 and 38; Figure 1 and 5A-5B ).
determining the configuration of the medical robotic arm based for the workflow step on the changed environment data and the spatial constrain data (e.g., a robot kinematic model and joint positions of the robot system 502 is used to compute a location / position of the entire robot system 502 to move out of the way of the C-arm (as it rotates in the direction of arrow A) and avoid collision. Figures 5A-5B depict a robotic arm. For instance, the robotic system 502 has taken on a new configuration that moves out of the way of the C-arm 506 (claims 9 and 18 limitations); however, the endoscope 504 in both FIG. 5A and FIG. 5B remains in the same place despite the movement of the robotic system 502 holding the endoscope 504. A comparison of position and movements can be determined by the planning module 115 over time to ensure that the same space is not occupied at the same time by multiple devices, and that movements between the endoscope 102 and the C-arm 124 will not cause a collision or even contact) (see par. 38, 40, 42, 48-49, 46, 43, 49, 55, 17-18; Figures 1-5B).

Regarding claims 8, and 17, Popovi discloses a system and method for a robot configured to avoid collision with a C-arm further comprising the step of acquiring patient position data representing a position of an associated patient to be treated (e.g., the patient is positioned on the operating table 125 and the endoscope 102 is inserted through the ribs into the chest cavity providing real-time visualization of the operating site. Radiation dose can be determined as a function of position on the body of the patient) (see par. 30, 38; Figures 5A-5B), wherein the calculation of the configuration of the medical robotic arm (1) is further based on the patient position data(e.g., a robot kinematic model and joint positions of the robot system 502 can be used to compute a location / position of the entire robot system 502 to move out of the way of the C-arm (as it rotates in the direction of arrow A) and avoid collision while maintaining a position of an endoscope within the patient) (see par. 48-49, 46, 43, 55, 17-18; Figures 1-5B).

Regarding claims 13, and 22, Popovi discloses a system and method for a robot configured to avoid collision with a C-arm wherein the configuration of the medical robotic arm further comprises work space data representing a work space which that the medical robotic arm is allowed to occupy (e.g., hybrid operating rooms where endoscopes and C-arms are employed, which information of the rooms is available to the robot) (e.g., par. 50, 27; Figures 1 and 5A-5B).

Regarding claims 24-25, Popovi discloses a system and method for a robot configured to avoid collision with a C-arm further comprising: 
acquiring treatment information data representing information about a treatment to be performed on an associated patient by use of the medical robotic arm (e.g., minimally invasive surgery performed under both an X-ray C-arm and endoscopy guidance (for instance, coronary bypass) and acquire images of an area of interest of a patient (see par. 17, 20-22, 27, 30, 34-36, 38, 6-7),
 wherein the calculating the configuration of the medical robotic arm is further based on the treatment information data(e.g., a robot kinematic model and joint positions of the robot system 502 can be used to compute a location / position of the entire robot system 502 to move out of the way of the C-arm (as it rotates in the direction of arrow A) and avoid collision while acquiring images of an area of interest of a patient during minimal invasive surgery) (see par. 48-49, 46, 43, 49, 55, 17-18; Figures 1-5B).

Regarding claims 26-28, Popovi discloses a system and method for a robot configured to avoid collision with a C-arm further comprising / the program further causing the computer to / the computer is further configured to control(ling) the medical robotic arm in accordance with the configuration in response to the indicated beginning of the workflow step (e.g., a robot kinematic model and joint positions of the robot system 502 can be used to compute a location / position of the entire robot system 502 to move out of the way of the C-arm (as it rotates in the direction of arrow A) and avoid collision (e.g., limitation: to control(ling) the medical robotic arm in accordance with the configuration in response to the indicated beginning of the workflow step). For instance, the robotic system 502 has taken on a new configuration that moves out of the way of the C-arm 506. A comparison of position and movements can be determined by the planning module 115 over time to ensure that the same space is not occupied at the same time by multiple devices, and that movements between the endoscope 102 and the C-arm 124 will not cause a collision or even contact - e.g., limitation: to control(ling) the medical robotic arm in accordance with the configuration in response to the indicated beginning of the workflow step) (see par. 38, 40, 42, 48-49, 46, 43, 49, 55, 17-18; Figures 1-5B).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Popovi (Pub. No.: US 2015/0190204 A1) in view of Jacob et al. (Pub No.: US 2011/0184558 A1) as applied to claims above, and further in view of Coste-Maniere et al. (Patent No.: 8,571,710).
Regarding claim 23, Popovi discloses a system and method for a robot configured to avoid collision with a C-arm, wherein robot 502 comprises a base attached to an operating table 125.
However, Popovi’s invention, as modified by Jacob et al., fail to disclose wherein the position of the base of the medical robotic arm moves to a calculated position based on the calculated configuration of the medical robotic arm.
However, Coste-Maniere et al. teach a method and apparatus for surgical planning comprising a robot with arm(s) configured to move a robot base and translational joint(s) in accordance to articular values and to verify the there are no collision during a minimally invasive surgery (see abstract, col. 14, lines 33-36; col. 12, lines 58-63).
Given the teaching of Coste-Maniere et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Popovi’ invention to incorporate a mechanism / process for moving a robot base and translational joint(s) in accordance to articular values and verify that there are no collision during a minimally invasive surgery.
Doing so would enhance a system and method for controlling a robot during minimally invasive surgery and avoiding collision with at least one person(s) while maintaining a position of an endoscope within the patient.

Response to Argument

Applicant’s arguments filed on April 26, 2022, with respect to the rejections of claims as cited on the Office Action mailed on October 26, 2022, have been fully considered but are not persuasive. 
Regarding applicant’s first argument(s): “Popovi, however, clearly fails to teach or suggest ‘acquiring changed environment data describing a change in an environment in which the medical robotic arm is used based at least in part on live data captured from the environment, the changed environment data being indicative of a workflow step transition for a workflow step of a workflow’. The Office Action cites sections of Popovi describing, for example, parameters used to determine the optimal C-arm trajectory. None of these parameters correspond to "changed environment data". For instance, at a minimum, none of the parameters are "indicative of a workflow step transition for a workflow" as recited in claim 6.” (page 10, par. 1), the examiner respectfully disagreed with applicant’s statement. Applicant may consider that the specification disclosed the term “live data” as data from sensors, such a torque, force, speed and other devices (see specification (US 2018/0085175): par. 82 and 26) and the term “change environment data” as movement data representing a movement of an image device 3 other than the robotic arm, or new position or equipment in the treatment (see specification (US 2018/0085175): par. 36, 88, 99 and Figures 1 and 2). Furthermore, as indicated on the last two previous Office Actions, the specification does not provide a clear definition of the term “workflow step” and broadly describes it as a movement / retraction of the robot arm between positions during a treatment of a patient (see specification (US 2018/0085175): par. 71, 73, 74 and Figures 1 and 2). It should be considered that as the C-arm moves in an arrow direction (A), the surgical environment information changed and the robot system  502 takes a new configuration to move away of C-arm 506 direction to avoid collision while processing (i) position or movement of the C-arm or orientation data from detector orientation, (ii) angular position of the X-ray source 130 and (iii) position and movement of the endoscope during a surgical procedure in real time. It should also be considered that as different users (e.g., surgeon(s) and / or nurse(s)) prefer different image orientation obtained by the X-ray source, the C-arm requires the change of its position / orientation or trajectory to obtain preferred image triggering other new configuration to move the robot / endoscope away of the C-arm to avoid collision which cover the argued feature “… indicative of a workflow step transition for a workflow …” 
Given the broadest reasonable interpretation of the claims limitation in light of the specification, it is the examiner position that Popovi’s reference in view of Jacob et al.’s reference disclose the claimed invention. Applicant is kindly invited to consider the above Office Action to view the ground of rejection.  

Regarding applicant’s second argument(s) with respect to the amendment of the claims (page 10, par. 2), the examiner respectfully disagreed with applicant statement for the same reason presented above. Applicant is kindly invited to consider the above Office Action to view the ground of rejection.  
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664